Exhibit 10.2

 



THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH TRANSACTION UNDER APPLICABLE
SECURITIES LAWS OR UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS. THE COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

ONDAS HOLDINGS INC.

FORM OF

COMMON STOCK WARRANT

May __, 2020

Void After May __, 2025

THIS CERTIFIES THAT, for value received and subject to the terms and conditions
set forth below, [INVESTOR NAME], or assigns (the “Holder”), is entitled to
subscribe for and purchase at the Exercise Price (defined below) from Ondas
Holdings Inc., a Nevada corporation (the “Company”), [WARRANT SHARES] fully-paid
and non-assessable shares of Common Stock of the Company. DEFINITIONS. As used
herein, the following terms shall have the following respective meanings:

(a)    “Common Stock” shall mean the Company’s Common Stock, par value $0.001
per share.

(b)    “Exercise Period” shall mean the period commencing at the date of
issuance and ending five years after the date of issuance on May ___, 2025,
unless sooner terminated as provided below.

(c)    “Exercise Price” shall mean $______.

(d)    “Sale of the Company” shall mean (i) a transaction or series of related
transactions with one or more non-affiliates, pursuant to which such
non-affiliate(s) acquires capital stock of the Company or the surviving entity,
in either case, possessing the voting power to elect a majority of the board of
directors or a majority of the outstanding capital stock of the Company or the
surviving entity (whether by merger, consolidation, sale or transfer of the
Company’s outstanding capital stock or otherwise); or (ii) the sale, lease or
other disposition (including exclusive license) of all or substantially all of
the Company’s assets or any other transaction resulting in all or substantially
all of the Company’s assets being converted into securities of any other entity
or cash; provided, however, that the sale by the Company of capital stock for
the purpose of financing its business shall not be deemed to be a Sale of the
Company.

(e)    “Warrant Shares” shall mean the shares of the Company’s Common Stock
issuable upon exercise of this Warrant, subject to adjustment pursuant to the
terms herein, including but not limited to adjustment pursuant to Section 5
below.





 

 

2.       EXERCISE OF WARRANT.

(a)    Method of Exercise. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company:

(i)                 an executed Notice of Exercise in the form attached hereto;

(ii)               this Warrant; and

(iii)             Payment:

(1)    Payment of the then-applicable Exercise Price per share multiplied by the
number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America or in the form of a Cashless Exercise to the extent permitted
in Section 2(a)(iii)(2) below.

(2)    If approved by the Board of Directors of the Company, the Holder may, in
its sole discretion, exercise all or any part of the Warrant in a “cashless” or
“net-issue” exercise (a “Cashless Exercise”) by delivering to the Company (A)
the Notice of Exercise and (B) the original Warrant, pursuant to which the
Holder shall surrender the right to receive upon exercise of this Warrant, a
number of Warrant Shares having a value (as determined below) equal to the
Aggregate Exercise Price, in which case, the number of Warrant Shares to be
issued to the Holder upon such exercise shall be calculated using the following
formula:

X = Y * (A - B)

A

 

with:X =the number of Warrant Shares to be issued to the Holder     Y =the
number of Warrant Shares with respect to which the Warrant is being exercised

 

A =the fair value per share of Common Stock on the date of exercise of this
Warrant      B = the then-current Exercise Price of the Warrant

 

 

Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean the average Closing Price (as defined below) per share of
Common Stock for the twenty (20) Trading Days immediately preceding the date on
which the Notice of Exercise is deemed to have been sent to the Company.
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies:  (a) if the Common Stock is then listed or
quoted on the NASDAQ Capital Market or any other national securities exchange,
the closing price per share of the Common Stock for such date (or the nearest
preceding date) on the primary eligible market or exchange on which the Common
Stock is then listed or quoted; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board or any tier of the OTC Markets, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) so quoted; or (c) if prices for the Common Stock are then reported in the
“Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent closing bid price per share of the Common Stock so reported. If
the Common Stock is not publicly traded as set forth above, the “fair value” per
share of Common Stock shall be reasonably and in good faith determined by the
Board of Directors of the Company as of the date which the Notice of Exercise is
deemed to have been sent to the Company. “Trading Day” means a day on which the
Common Stock is traded on an applicable national securities exchange, on the OTC
Bulletin Board or otherwise.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date of issuance of this Warrant.



2

 

 

(b)    Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 10 days of
the date of exercise, a new Warrant evidencing the rights of the Holder, or such
other person as shall be designated in the Notice of Exercise, to purchase the
balance of the Warrant Shares purchasable hereunder. If the Holder exercises
this Warrant or attempts to exercise this Warrant before the Company shall have
delivered to the Holder a new Warrant as contemplated above, then the Holder
shall be deemed to have validly exercised this Warrant pursuant to this
Section 2 without having complied with the requirements of Section 2(a)(ii). In
no event shall this Warrant be exercised for a fractional Warrant Share, and the
Company shall not distribute a Warrant exercisable for a fractional Warrant
Share. Fractional Warrant Shares shall be treated as provided in Section 7
hereof.

(c)    Effect of Exercise. Upon the exercise of the rights represented by this
Warrant, shares of Common Stock shall be issued for the Warrant Shares so
purchased, and shall be registered in the name of the Holder or persons
affiliated with the Holder, if the Holder so designates, on or before the third
(3rd) business day after the rights represented by this Warrant shall have been
so exercised and shall be issued in certificate or book-entry form and delivered
to the Holder, if so requested. The person in whose name any Warrant Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of issuance of the shares of Common Stock, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.

3.       COVENANTS OF THE COMPANY.

(a)    Covenants as to Warrant Shares. If at any time the number of authorized
but unissued shares of Company Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Company Stock (or other securities as provided herein) to such number
of shares as shall be sufficient for such purposes.

(b)    No Impairment. Except and to the extent as waived or consented to by the
Holder or otherwise in accordance with Section 2 hereof, the Company will not,
by amendment of its Certificate of Incorporation (as such may be amended from
time to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.

(c)    Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the record date, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend or distribution.

3

 

 

4.       REPRESENTATIONS OF HOLDER.

(a)    Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Warrant Shares solely for its
account for investment and not with a present view toward the public
distribution of said Warrant or Warrant Shares or any part thereof and has no
intention of selling or distributing said Warrant or Warrant Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or Warrant Shares, except as would not result in a
violation of the Securities Act. The Holder will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) the Warrant except in
accordance with the Securities Act and will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) the Warrant Shares except in
accordance with the provisions of the Securities Act.

(b)    Securities Are Not Registered.

(i)                 The Holder understands that the offer and sale of the
Warrant or the Warrant Shares have not been registered under the Securities Act
on the basis that no distribution or public offering of such securities of the
Company is to be effected. The Holder realizes that the basis for the exemption
may not be present if, notwithstanding its representations, the Holder has a
present intention of acquiring the securities for a fixed or determinable period
in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention.

(ii)               The Holder recognizes that the Warrant and the Warrant Shares
may have to be held indefinitely unless the resale thereof is subsequently
registered under the Securities Act or an exemption from such registration is
available. Except as provided in a separate registration rights agreement
between the Holder and the Company, the Holder recognizes that the Company has
no obligation to register the Warrant or the Warrant Shares, or to comply with
any exemption from such registration.

(iii)             The Holder is aware that neither the Warrant nor the Warrant
Shares may be sold pursuant to Rule 144 adopted under the Securities Act unless
certain conditions are met, including, among other things, the availability of
certain current public information about the Company and the required holding
period under Rule 144 being satisfied. Holder is aware that any such sale made
in reliance on Rule 144, if Rule 144 is available, may be made only in
accordance with the terms of Rule 144.

(c)    Disposition of Warrant and Warrant Shares. The Holder understands and
agrees that all certificates evidencing the Warrant Shares to be issued to the
Holder may bear a legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE RESALE OF THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF
SUCH ACT.

5.       CHANGES IN OUTSTANDING SHARES. In the event of changes in the
outstanding Common Stock by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number, class, and kind of shares subject to this Warrant. The
Company shall promptly provide a certificate from an authorized officer
notifying the Holder in writing of any adjustment in the Exercise Price and/or
the total number, class, and kind of shares issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares under this Warrant after giving effect to such adjustment.



4

 

 

6.       SALE OF THE COMPANY. In the event of a Sale of the Company, then the
Company shall ensure that lawful and adequate provision shall be made whereby
the Holder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of this Warrant
only as provided for in Section 2(a)(iii)(1), such shares of stock, securities
or assets (including cash) as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, had such
Sale of the Company not taken place, and in any such case appropriate provision
shall be made with respect to the rights and interests of the Holder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Exercise Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any share of stock, securities
or assets (including cash) thereafter deliverable upon the exercise thereof. The
Company shall not affect any Sale of the Company unless prior to or
simultaneously with the consummation thereof the successor entity (if other than
the Company) resulting from such Sale of the Company, or the entity purchasing
or otherwise acquiring such assets or other appropriate corporation or entity
shall assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets (including cash) as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this Section 6 shall similarly apply to successive
Sales of the Company.

7.       FRACTIONAL SHARES, ADJUSTMENT OF EXERCISE PRICE. No fractional shares
shall be issued upon the exercise of this Warrant as a consequence of any
adjustment pursuant hereto. All Warrant Shares (including fractions) issuable
upon exercise of this Warrant may be aggregated for purposes of determining
whether the exercise would result in the issuance of any fractional share. If,
after aggregation, the exercise would result in the issuance of a fractional
share, the Company shall, in lieu of issuance of any fractional share, pay the
Holder otherwise entitled to such fraction a sum in cash equal to the product
resulting from multiplying the then current fair market value of a Warrant Share
by such fraction. No adjustment in the Exercise Price shall be required unless
such adjustment would require an increase or decrease of at least $0.0001;
provided, however, that any adjustments which by reason of this Section 7 are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 7 shall be made to
the $0.0001 or to the nearest 1/100th of a share, as the case may be.

8.       NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle
the Holder to any voting rights or, except as otherwise set forth herein, other
rights as a stockholder of the Company.

9.       RESERVATION OF SHARES. The Company shall at all times reserve and keep
available out of its authorized but unissued shares Common Stock no less than
100% of the maximum number of shares of Common Stock issuable upon full exercise
of the Warrant.

10.   TRANSFER OF WARRANT. Subject to applicable laws and compliance with
Section 4(c) hereof, this Warrant and all rights hereunder are transferable, by
the Holder in person or by duly authorized attorney, upon delivery of this
Warrant and the form of assignment attached hereto to any transferee designated
by Holder.



5

 

 

11.   LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

12.   MODIFICATIONS AND WAIVER. Provisions of this Warrant may be amended or
modified, or a provision or requirement hereof waived, only with the written
consent of the Company and the Holder.

13.   NOTICES, ETC. Any notice required or permitted pursuant to this Warrant
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or sent by courier, overnight delivery service or confirmed email, or
forty-eight hours after being deposited in the regular mail, as certified or
registered mail (airmail if sent internationally), with postage prepaid,
addressed to: (a) if to the Holder, the address of the Holder most recently
furnished in writing to the Company (or, if no address has been furnished, the
address of such Holder in the Company’s records); and (b) if to the Company, the
address of the Company's corporate headquarters, Attention: Chief Executive
Officer.

14.   ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

15.   GOVERNING LAW. This Warrant shall be construed and enforced in accordance
with the laws of the State of Nevada.

16.   DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs
of this Warrant are inserted for convenience only and do not constitute a part
of this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

17.   SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

18.   ENTIRE AGREEMENT. This Warrants constitute the entire agreement between
the parties pertaining to the subject matter contained in it and supersede all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

[Signature Page Follows]



6

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of May __, 2020.

    ONDAS HOLDINGS INC.               By:                       Name: Eric Brock
      Title: Chief Executive Officer               Address for Notice:          
    Ondas Holdings Inc.       165 Gibraltar Court       Sunnyvale, CA 94089    
  Attention: Chief Executive Officer  

 



7

 











 

NOTICE OF EXERCISE

TO: ONDAS HOLDINGS INC.

(1) The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of Ondas Holdings Inc.
Common Stock issuable upon exercise of the Warrant and delivery of:

·$_________ (in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant; and

·__________ shares of Common Stock (pursuant to a Cashless Exercise in
accordance with Section 2(a)(iii)(2) of the Warrant) (check here if the
undersigned desires to deliver an unspecified number of shares equal the number
sufficient to effect a Cashless Exercise [___]).1



(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

(Name)

 

(Address)

(3) If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

 

(Name)

 

(Address and social security or federal employer identification number (if
applicable))



(4) The undersigned represents that (i) the aforesaid shares of Company Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares in violation of the Securities Act of 1933, as amended (the “Securities
Act”); (ii) the undersigned is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision regarding its investment in the
Company; (iii) the undersigned is experienced in making investments of this type
and has such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the issuance of the shares of Company Stock upon exercise of this Warrant
has not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because the issuance of such
securities has not been registered under the Securities Act, such securities
must be held indefinitely unless the resale thereof is subsequently registered
under the Securities Act or an exemption from such registration is available;
(v) the undersigned is aware that the aforesaid shares of Company Stock may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares for the time
period prescribed by Rule 144, that among the conditions for use of Rule 144 is
the availability of current information to the public about the Company; and
(vi) the undersigned agrees not to make any disposition of all or any part of
the aforesaid shares of Company Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
disposition is not required to be registered pursuant to the Securities Act or
any applicable state securities laws; provided, that no opinion shall be
required for any disposition made or to be made in accordance with the
provisions of Rule 144.

 Date:     Signature:             Print Name:              



 

1A cashless exercise is subject to the approval of the Board of Directors of the
Company.

8

 





ASSIGNMENT FORM

(To assign the foregoing Warrant, subject to compliance with Section 4(c)
hereof, execute this form and supply required information. Do not use this form
to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

 

 

(Name)

 

(Address)

Dated: ________________, 20___

 

Holder’s Name:               Holder’s Signature:               Holder’s Address:
                                     



NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

9

